 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 KIMBERLY HOPKINS (MABN 668608)
   Assistant United States Attorney
 5
          450 Golden Gate Avenue, Box 36055
 6        San Francisco, California 94102-3495
          Telephone: (415) 436-7200
 7        FAX: (415) 436-7234
          Kimberly.hopkins@usdoj.gov
 8
   Attorneys for United States of America
 9
                                   UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11
                                       SAN FRANCISCO DIVISION
12

13   UNITED STATES OF AMERICA,                     ) NO. CR 19-0102 EMC
                                                   )
14           Plaintiff,                            ) STIPULATION TO CONTINUE HEARING DATE;
                                                   ) AND [PROPOSED] ORDER THEREON
15      v.                                         )
                                                   )
16   JOHN C. FRY,                                  )
                                                   )
17           Defendant.                            )
                                                   )
18

19           IT IS HEREBY STIPULATED BY THE PARTIES, THROUGH UNDERSIGNED COUNSEL,
20 THAT: The sentencing hearing, currently set for December 18, 2019 at 2:30 p.m., should be re-set, to

21 January 15, 2020 at 2:30 p.m.

22           IT IS SO STIPULATED.
23 DATED: December 12, 2019

24                                                                /s/
                                                       KIMBERLY HOPKINS
25                                                     Assistant United States Attorney
26
     DATED: December 12, 2019
27                                                                /s/
                                                       GAIL SHIFMAN
28                                                     Counsel for Defendant John C. Fry

     STIPULATION AND [PROPOSED] ORDER
     Case No. CR 19-0102 EMC
 1                                         [PROPOSED] ORDER

 2         Based upon the above Stipulation, and for good cause appearing, THE COURT ORDERS THAT

 3 the sentencing hearing currently set for December 18, 2019 at 2:30 p.m., should be re-set, to January

 4 15, 2020 at 2:30 p.m.

 5

 6         IT IS SO ORDERED.

 7

 8 DATED:
                                                               HON. EDWARD M. CHEN
 9                                                             UNITED STATES DISTRICT JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION AND [PROPOSED] ORDER
     Case No. CR 19-0102 EMC
